Territory of Michigan ss in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND SEVEN.
The United States of America sent to the Marshall of Michigan their writ in these words towit.
Territory of Michigan towit—
The United States to the Marshall of .Michigan Greeting
Whereas Hugh Pattinson & Richard Pattinson, merchants in Company at Chicago, in said Territory, under the firm of Hugh Pattinson & C° lately *403in our Court before us, at Detroit by our writ, and by the Judgment of the said Court recovered against Charles Chandonet Eight hundred fifty-seven dollars sixty nine ¿4 Cents for their damages which they had sustained as well by reason of the trover and conversion of a certain quanty of Merchandize by him the said Charles Chandonet, the property of the said Hugh Pattinson & C° at Chicago aforesaid, as for their costs & charges by them about their suit in that behalf expended, whereof the said Charles is convicted, as appears to us of record; and altho Judgment thereof be thereon given, yet execution of the damages aforesaid still remains to be made to them the said Hugh Pattinson & C° And whereas James May of Detroit aforesaid lately (that is to say) of September Term in the year of our Lord one thousand eight hundred six in our said Court before us, at Detroit, came personally in his own proper person and became pledge and bail for the said Charles Chandonet that he the said Charles should satisfy and pay the condemnation of the Court or render his body in execution for the same, or that he the said James May would do it for him, as by the record of the said recog-nisance now remaining in our said Court before us, at Detroit, fully appears. Yet the said Charles has not yet paid the said damages or any part thereof to the said Hugh Pattinson & C° nor render himself to the Marshall of our prison before us on that occasion, as we have received information from the said Hugh Pattinson & C° whereof the said Hugh Pattinson & C° have humbly besought us to provide them a proper remedy in this particular, and we being willing that what is right and just should be done, command you that by honest and lawful men of your bailiwick you make known to the said James May that he be before us at Detroit on the third Monday in September next to shew, if he have, or know of any thing to say for himself, why the said Hugh Pattinson & C° ought not to have their execution against him the said James May for the damages aforesaid according to the force, form and effect of the said recognisance, if it shall seem expedient for him so to do; and further to do and receive all and singular those things which our said Court before us shall then and there consider of him in this behalf, and have there then the names of those by whom you shall so cause it to be made known to him, and this writ Witness Augustus B. Woodward Chief Judge of Michigan this thirteenth day of March one thousand eight hundred seven.
At which day before the Supreme Court of our said Territory of Michigan at Detroit come the said Hugh Pattinson & C° in their proper persons and the Marshal of our said Territory towit William Scott Esquire Marshal of the said Territory returned unto us that by good and lawful men within the said Territory towit John Goff and John Burnet he hath given notice to the said James May as by the said writ he was commanded, on which day come also the said James May by his atty Solomon Sibley upon which the said *404Hugh Pattinson & C° by E Brush their Attorney pray that Execution may be adjudged to them of the damages aforesaid according to the force form and effect of the said Recognisance E Brush Atty for Plffs
Territory of Michigan towit—Hugh Pattinson & C° put in their place E Brush their Atty ags James May in the plea aforesaid—

[Partly in the handwriting of Elijah Brush]